168 So. 2d 30 (1964)
Ralph Edwin KING, Jr.
v.
CITY OF MONTGOMERY.
3 Div. 133.
Court of Appeals of Alabama.
October 6, 1964.
Fred D. Gray, Montgomery, for appellant.
Walter J. Knabe and Horace Perry, Montgomery, for appellee.
CATES, Judge.
On June 7, 1960, King, a white man, went into the Jefferson Davis Hotel Coffee Shop. He contends the City had no right to prosecute him for trespass after warning, etc., on the hotel manager's sworn complaint merely because he brought a Negro into the coffee shop to eat with him.
Trial in the circuit court was de novo; King was found guilty and fined. He takes this, his third, appeal.
The Legislature has enacted that all courts take judicial notice of ordinances of cities having 100,000-200,000 inhabitants in criminal and quasi-criminal cases.[1] We take this to be a rule of evidence and not substantive law. The trial court did not *31 err in accepting the ordinance, No. 10-60, without formal proof since the City's complaint adequately described the transaction and the quo modo of the charged violation. Hence King had notice.
However, at the time of the complained of act, Chapter 13, § 25,[2] of the City Code was in effect. Hence, Robinson v. Florida, 378 U.S. 153, 84 S. Ct. 1693, 12 L. Ed. 2d 771 (1964), requires that the judgment of the circuit court be
Reversed and rendered.
NOTES
[1]  Act 242, Laws 1961, Sp.Sess., p. 2256, September 15, 1961, § 1, reads: "That in all criminal or quasi-criminal cases, all courts * * * shall take judicial notice of all ordinances, laws and by-laws of cities * * * which may now or hereafter have a population of one hundred thousand and not exceeding two hundred thousand people according to the last or any succeeding federal census."
[2]  This section provides: "In all buildings or structures other than dwellings, where persons are employed or congregate, and in Class B multiple dwellings, separate water closets or privy seats within completely separate enclosures shall be provided for each race and for males and females. Where two or more water closets or privy seats are located within a single or common enclosure, each shall be separated by a wall or partition so constructed as to obscure the vision or contact between persons during ordinary use thereof."